Per Curiam.

Appellees urge that the appeal should be dismissed on the grounds that (1) the case is moot, both parties agreeing that the board completed its hearings and later promulgated its order on January 4, 1965, and (2) appellant has an adequate remedy at law by appeal under the provisions of Chapter 2506, Revised Code.
Appellant, by his motions in the Court of Appeals, was attempting to prevent a decision of the board as it was then constituted. This decision has now been made and appellant can raise all the questions he is attempting to raise in this appeal by an appeal under Chapter 2506, Revised Code.
The injunction is denied and the appeal is dismissed.

Appeal dismissed.

Taft, C. J., Zimmerman, Matthias, O’Neill, Herbert, Schneider and Brown, JJ., concur.